UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7302



DAVID SONNY LYNCH, JR.,

                                              Petitioner - Appellant,

          versus


JON P. GALLEY, Warden, ATTORNEY GENERAL FOR
THE STATE OF MARYLAND,

                                             Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-05-1365-1-BEL)


Submitted:   March 23, 2006                 Decided: March 28, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Sonny Lynch, Jr., Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Edward John Kelley, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              David Sonny Lynch, Jr., seeks to appeal the district

court’s order denying his petition filed under 28 U.S.C. § 2254

(2000).     The order is not appealable unless a circuit justice or

judge issues a certificate of appealability.               28 U.S.C. § 2253(c)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                  28

U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).               We have independently

reviewed the record and conclude Lynch has not made the requisite

showing.

              Accordingly, we deny a certificate of appealability, and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately    presented     in   the

materials     before   the    court   and     argument    would   not    aid   the

decisional process.



                                                                        DISMISSED




                                      - 2 -